Citation Nr: 0104491	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  96-50 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of left ankle fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of excision of the base of the left fifth 
metatarsal.

3.  Entitlement to an initial (compensable) rating for sinus 
tachycardia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active naval service, 
retiring therefrom in December 1995.  This matter comes to 
the Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO) July 1996 
rating decision which granted service connection for 
hyperthyroidism, sleep apnea, low back disability, and 
residuals of fractured jaw, assigning each disability a 10 
percent rating, and granted service connection for left ankle 
disability and tachycardia, assigning each a noncompensable 
rating.

By July 1997 decision, the RO increased the rating of the 
service-connected left ankle disability from 0 to 10 percent, 
but the claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  By March 1999 decision, the RO assigned 
separate 10 percent ratings for left ankle disability and 
residuals of excision of the base of the left fifth 
metatarsal, but the veteran continued to disagree with the 
ratings assigned his now service-connected left foot and 
ankle disability.  

By February 1999 letter to the RO, the veteran withdrew from 
appellate consideration the claims of increased ratings for 
the service-connected sleep apnea, hyperthyroidism, and 
residuals of fractured jaw and, by May 2000 letter, he 
withdrew his appeal relative to the claim of increased rating 
for the service-connected low back disability.  38 C.F.R. 
§ 20.204 (2000).

In his November 1996 substantive appeal, the veteran 
requested a Travel Board hearing; by February 1999 written 
correspondence to the RO, he withdrew his Travel Board 
hearing request.  38 C.F.R. § 20.704(e) (2000).

Appellate consideration of the matter of entitlement to a 
compensable rating for sinus tachycardia is held in abeyance 
pending completion of the development requested in the remand 
below.


FINDINGS OF FACT

1.  The veteran's service-connected left ankle disability is 
manifested by reduced motion and stiffness on motion, but 
there is no evidence of swelling, weakness, or functional 
impairment; there are no objectively demonstrable residuals 
of left ankle fracture such as arthritis or subluxation.

2.  His service-connected left foot disability is manifested 
by constant low-grade pain, stiffness, and discomfort, 
resulting in antalgic gait and pain on prolonged standing, 
driving a car, or engaging in other strenuous activity; the 
evidence shows the presence of a tender 3.5 centimeter post 
surgical scar over the base of the left fifth metatarsal; he 
does not use an assistive device for ambulation and does not 
require regular medical treatment or medication.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Code 5271 (2000).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of excision of the base of the left 
fifth metatarsal have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5284 
(2000).

3.  The veteran's post surgical scar over the base of the 
left fifth metatarsal warrants a separate 10 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000), (to be codified at 38 U.S.C.A. § 5103A).  The 
record reveals that all available evidence pertinent to the 
veteran's claims of increased ratings of the service-
connected left foot and ankle disabilities has been 
associated with the file and the record contains sufficient 
information to rate those disabilities in accord with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claims, 
and that there are no outstanding pertinent records which the 
RO has not obtained or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (1999); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for a left ankle disability was granted by 
RO rating decision in July 1996, and a noncompensable rating 
was assigned.  That decision was based on the veteran's 
service medical records showing that left foot/ankle 
disability had its onset in service; a September 1995 X-ray 
study of the left ankle indicated a possible fracture of the 
base of the fifth metatarsal styloid; on service separation 
medical examination in November 1995, he indicated that he 
fractured the left heel in boot camp in the spring of 1974 
and sprained the left foot/ankle in September 1995.

On VA medical examination in March 1996, the veteran reported 
fracturing his left ankle during boot camp in 1974, resulting 
in recurrent pain and impairment which he experienced since 
that time.  On examination, he ambulated "quite well" but 
avoided standing on the left heel because of pain; he was 
able to toe-walk well but experienced left heel pain on heel 
walking; ankle reflexes were "normal" and "equal," 
bilaterally; range of motion of the left ankle was 0-45 
degrees.  X-ray study of the left ankle showed a "minimal" 
anterior spur at the ankle joint and an old ununited fracture 
of the fifth metacarpal base, but the ankle mortise was 
"normal."  Limitation of the left ankle motion, pain at the 
base of the left ankle, and status post fracture of the left 
ankle in 1974 were diagnosed.  

Medical records from the Madigan Army Medical Center from 
December 1995 to October 1996 document intermittent treatment 
for various symptoms and impairment including the veteran's 
left foot and ankle disability.  During this period, he 
reported pain and impairment of the left foot since an injury 
during service in September 1995 (wherein he fractured the 
base of the left fifth metatarsal) and, in September 1996, he 
underwent open reduction and internal fixation to correct the 
nonunion of the tubercle at the base of the fifth metatarsal.  

At a January 1997 RO hearing, the veteran testified that he 
experienced daily episodes of left foot and ankle pain, 
impairing his ability to perform activities such as walking 
and driving a car.  He indicated that he fractured the left 
fifth metatarsal during service but the fracture was not 
detected until about a year after the fracture; because he 
walked on the left foot for about a year after the fracture, 
a surgery was required and was performed in September 1996.  
The surgery reportedly alleviated his symptoms and 
impairment, but he nevertheless continued to experience left 
foot/ankle pain and discomfort, impairing his ability to 
engage in physical activity.  

On VA medical examination in January 1998, the veteran 
reported pain and functional impairment of the left foot and 
ankle since his September 1995 injury, increasing with 
prolonged walking and standing, when engaging in strenuous 
physical activity, on walking up and down stairs, and when 
climbing ladders; reportedly, he had left foot surgery in 
1996 but did not currently use any medication; he indicated 
that he fractured the left ankle during boot camp in 1974 but 
the fracture healed uneventfully, did not result in any 
impairment, and was not productive of any symptomatology 
until he re-injured the left foot in September 1995; 
reportedly, he did not have left ankle swelling or other 
"associated symptoms or problems."  On examination, he 
favored the left foot when walking but was not using crutches 
or other assistive devices; a 2 inch scar was noted at the 
lateral aspect of the left foot, at the base of the fifth 
metatarsal (the region of the scar was tender), but there 
were no other palpable abnormalities; he was unable to bear 
weight on the lateral aspect of the left foot without 
significant discomfort, and he favored the left foot when 
attempting to walk barefooted; there were no abnormalities of 
the left ankle or the malleoli; range of motion of the left 
foot was to 20 degrees dorsiflexion and to 30 degrees plantar 
flexion, and there was no evidence of discomfort on movement 
of the ankle.  X-ray study of the left ankle showed no 
evidence of fracture, subluxation, arthritis, or other 
abnormality; X-ray study of the left foot showed interval 
resection of bone fragment at the proximal left fifth 
metatarsal.  Status post fracture of the left ankle in 1974, 
with no apparent sequelae, and status post fracture of the 
left fifth metatarsal in 1995, requiring surgical removal of 
the base of the fifth metatarsal in 1996 and chronic left 
foot pain and restriction of activity, were diagnosed.  

VA medical records from January 1996 to February 1999 reveal 
intermittent treatment for various symptoms, including left 
foot/ankle impairment.  

On VA medical examination in July 1999, including a review of 
the claims file, the veteran indicated that he fractured the 
left ankle in 1974 but the fracture healed and the ankle did 
not bother him (reportedly, a January 1998 X-ray study of the 
left ankle showed no abnormality).  On examination, there was 
evidence of stiffness on motion, but there was no tenderness, 
swelling, or weakness of the ankle; range of motion (active 
and passive) was to 5 degrees dorsiflexion and to 35 degrees 
plantar flexion.  Regarding the left foot disability, he 
indicated that he fractured the fifth metatarsal in September 
1994 and September 1995, requiring surgical excision of the 
base of that metatarsal; reportedly, he had residual pain 
(reported as persistent low grade pain that was always 
present), limping, and discomfort, interfering with his work 
(because he was required to work the clutch while driving 
trucks), but not resulting in loss of any time off work.  On 
examination, a 3.5 centimeters, well-healed post surgical 
scar was noted over the lateral aspect of the left foot, over 
the base of the fifth metatarsal, and the area of the scar 
was slightly tender; he walked with left antalgic gait, 
complaining of left foot pain, and the foot was stiff on 
motion; 1998 X-ray study of the left foot reportedly showed 
resection of the lateral base of the fifth metatarsal.  Left 
ankle strain with stiffness and limitation of motion, and 
status post excision of the lateral base of the left fifth 
metatarsal with residual chronic pain and stiffness were 
diagnosed.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Currently, the veteran's service-connected left ankle 
disability is rated under 38 C.F.R. § 4.71a, Code 5271, 
limitation of motion of the ankle, and a 10 percent rating is 
assigned based on evidence of moderate range of motion 
impairment.  A maximum rating of 20 may be assigned under 
Code 5271, if there is marked impairment of motion.  

Based on the entire evidence of record, as discussed above, 
the Board finds that a rating in excess of the currently 
assigned 10 percent for the service-connected left ankle 
disability is not warranted.  Although the evidence shows 
that the veteran may have fractured the left ankle in service 
(as indicated in his service medical records and post service 
clinical evidence), a January 1998 X-ray study of the ankle 
showed no abnormality.  Moreover, he indicated on recent VA 
medical examination that he had no specific complaints 
referable to the left ankle, and he did not complain of ankle 
swelling or weakness.  Nevertheless, as there was evidence of 
reduced ankle motion and stiffness on motion on examination 
in July 1999, the evidence, overall, is consistent with 
"moderate" limitation of motion of the left ankle.  The 
Board stresses that, as the veteran did not complain of any 
functional impairment or flare-up of symptoms involving the 
left ankle on recent medical examination, a rating greater 
than the currently assigned 10 percent is not appropriate 
through application of 38 C.F.R. §§ 4.40 and 4.45 under 
DeLuca, 8 Vet. App. at 207-8.

The evidence of record does not reveal that the veteran's 
service-connected left ankle disability is associated with 
malunion of tibia and fibula, that the ankle is ankylosed, 
that subastragalar or tarsal joint is ankylosed, that there 
is malunion of os calcis or astragalus, or that there is 
evidence of astragalectomy; thus, a rating in excess of 10 
percent under Codes 5262, 5270, 5272, 5273, or 5274, 
respectively, is unwarranted.

Regarding the veteran's service-connected residuals of 
excision of the base of the left fifth metatarsal, the 
disability is currently rated under 38 C.F.R. § 4.71a, Code 
5284, and a 10 percent rating is assigned consistent with 
evidence of moderate foot injury.  If the injury is 
moderately severe, a 20 percent rating will be assigned under 
Code 5284 (it is noted that, in the alternative to Code 5284, 
the veteran's service-connected left foot disability may be 
rated under Code 5283, malunion or nonunion of tarsal or 
metatarsal bones but, as the rating criteria under both Codes 
are identical, the Board will not challenge the choice of the 
RO to rate that disability under Code 5284 rather than 5283; 
rating of the left foot disability under both Codes would, 
however, violate the anti-pyramiding provisions of 38 C.F.R. 
§ 4.14).

Based on the evidence of record as a whole, the Board finds 
that the criteria for a rating in excess of the currently-
assigned 10 percent for the veteran's service-connected left 
foot injury have not been met, but the evidence does support 
a separate 10 percent rating for post surgical scar at the 
base of the left fifth metatarsal.  As to the left foot 
disability, the evidence indicates that he has persistent 
pain and functional impairment involving that foot since his 
in-service fracture of the fifth metatarsal.  Although the 
September 1996 left foot surgery appears to have alleviated 
much of his impairment (see his January 1997 RO hearing 
testimony), he nevertheless continues to complain of constant 
low-grade pain, stiffness, and discomfort, increasing on 
strenuous activity such as prolonged walking, standing, or 
driving a car; he walks with an altered gait and has 
difficulty performing heel-walking, but at the same time, he 
does not use a assistive device for ambulation or use 
medication.  The evidence of record also does not indicate 
that he has left foot swelling or muscle atrophy, and he does 
not require frequent medical treatment.  Thus, the evidence 
does not support a conclusion that a rating in excess of 10 
percent is warranted for his service-connected left foot 
disability under Code 5283 or 5284, considering both 
objective and subjective manifestations, see DeLuca, 8 Vet. 
App. at 206.

As the evidence of record demonstrates the presence of a post 
surgical scar at the base of the left fifth metatarsal, and 
the scar appears to be tender on objective demonstration (see 
VA medical examination reports in August 1998 and July 1999), 
application of a separate disability rating for the scar 
under Code 7804 (scars which are tender and painful on 
objective demonstration) is appropriate.  See Esteban, 6 Vet. 
App. 259.

The preponderance of the evidence is against the veteran's 
claims for increased ratings of the service-connected left 
foot and ankle disabilities, and it presents no question as 
to which of two ratings should be applied.  Thus, 38 C.F.R. 
§ 4.7 is not applicable.  


ORDER

A rating in excess of 10 percent for left ankle disability is 
denied.

A rating in excess of 10 percent for left foot disability is 
denied; however, a separate 10 percent rating for post 
surgical scar at the base of the left fifth metatarsal is 
granted, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

Effective November 9, 2000, with enactment of VCAA, VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, except that no 
assistance is required if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(a)).

The record indicates that the most recent VA medical 
examination addressing the veteran's service-connected sinus 
tachycardia was performed in January 1998, and the severity 
of impairment from that disability was most recently 
addressed by the RO in March 1999 (see March 1999 
supplemental statement of the case).  

The rating criteria under which disabilities involving the 
cardiovascular system are rated were amended, effective 
January 12, 1998.  38 C.F.R. § 4.104 (2000) (see 62 Fed. 
Reg. 65,219 (Dec. 11, 1997)).  Although the most recent 
supplemental statement of the case (in March 1999) addressing 
the veteran's service-connected sinus tachycardia was issued 
after the regulatory change, the RO did not rate that 
disability under the newly-amended regulation, of which the 
version most favorable to him must be applied.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, further 
development of the medical evidence, in compliance with the 
recently amended 38 C.F.R. Part 4 is required.  The 
aforementioned changes were substantive in nature and 
reasonably require another comprehensive medical assessment 
applying the revised criteria to permit an informed 
determination of the veteran's increased rating claim.  Thus, 
the applicability of the above regulatory changes should be 
addressed on medical evaluation, as requested below.  It 
should be noted that neither the veteran nor the Board may 
make medical determinations.  See Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

In view of the foregoing, the claim of a compensable rating 
for sinus tachycardia is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his service-
connected sinus tachycardia since 
February 1999.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be secured and added to the claims 
folder.

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and severity of impairment 
from his service-connected sinus 
tachycardia.  The claims folder and 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected sinus 
tachycardia in accord with the criteria 
effective January 12, 1998 (38 C.F.R. 
§ 4.104) should be provided the examiner 
for review in conjunction with the 
examination; the examination report 
should reflect a review of the pertinent 
evidence in the claims file.  All 
indicated testing should be performed. 

3.  The RO should then review the 
veteran's claim for a compensable rating 
of the service-connected sinus 
tachycardia in accordance with the 
criteria referable to disabilities of 
the cardiovascular system, 38 C.F.R. 
§ 4.104, as amended by 62 Fed. Reg. 
65,219 (Dec. 11, 1997), applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-313.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  

The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



